McMurray, Presiding Judge.
Defendant was charged with three counts of child molestation and bond was set by the superior court at $100,000, i.e., “$50,000.00 for Count 1; $25,000.00 for Count 2; and $25,000.00 for Count 3.” After trial, the jury was “unable to reach a verdict, [and] the court declare [d] a mistrial.” In December 1998, defendant moved for a reduction in bond pending retrial, scheduled for April 1999. The superior court reduced bond for Count 1 from $50,000 to $25,000, but left bond at $25,000 for each of Counts 2 and 3. From this order granting in part his motion for reduction in bond, defendant brings this direct appeal. Held-.
The order granting in part defendant’s motion for reduction in bond for the three indicted felony offenses is in the nature of an interlocutory order and is not enumerated in OCGA § 5-6-34 (a) as directly appealable. Since defendant has not followed the interlocu*55tory appeal procedures set forth in OCGA § 5-6-34 (b), the appeal in Case No. A99A1636 must be dismissed. Howard v. State, 194 Ga. App. 857 (392 SE2d 562). Compare Wade v. State, 218 Ga. App. 377 (1) (461 SE2d 314) (outright denial of appeal bond directly appealable).
Decided May 11, 1999.
Walker L. Chandler, for appellant.
William T. McBroom III, District Attorney, for appellee.

Appeal dismissed.


Johnson, C. J., and Pope, P. J., concur.